If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       March 4, 2021
               Plaintiff-Appellee,

v                                                                      No. 351180
                                                                       Jackson Circuit Court
TERRY LEE JACKSON,                                                     LC No. 18-004077-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and MARKEY and TUKEL, JJ.

PER CURIAM.

       Defendant was convicted, following a jury trial, of possession with intent to deliver less
than 50 grams of a controlled substance, second or subsequent offense, MCL 333.7401(2)(a)(iv);
MCL 333.7413. The trial court sentenced defendant as a fourth-offense habitual offender,
MCL 769.12, to 36 to 480 months’ imprisonment. On appeal, defendant argues that although his
sentence falls within the guidelines, it is unreasonable and violates the principle of proportionality.
We disagree and affirm defendant’s sentence.

                                     I. UNDERLYING FACTS

       Police obtained a search warrant for defendant’s house after defendant sold heroin to a
confidential informant. Police then searched defendant’s residence and found heroin and drug
paraphernalia. Defendant told police that he was a heroin addict and was only selling heroin to
support his addiction. A jury convicted defendant as detailed above, and defendant’s minimum
sentencing guidelines range was set at 10 to 46 months’ imprisonment. No changes to the
guidelines were argued by either party. The trial court sentenced defendant to 36 to 480 months’
imprisonment. Defendant now appeals.

                            II. PROPORTIONALITY OF SENTENCE

                                  A. STANDARD OF REVIEW

        “This Court reviews the proportionality of a trial court’s sentence for an abuse of
discretion.” People v Foster, 319 Mich App 365, 375; 901 NW2d 127 (2017). “A given sentence


                                                 -1-
constitutes an abuse of discretion if that sentence violates the principle of proportionality . . . .”
People v Lowery, 258 Mich App 167, 172; 673 NW2d 107 (2003).

                                           B. ANALYSIS

        “When a trial court does not depart from the recommended minimum sentencing range, the
minimum sentence must be affirmed unless there was an error in scoring or the trial court relied
on inaccurate information.” People v Schrauben, 314 Mich App 181, 196; 886 NW2d 173 (2016),
citing MCL 769.34(10).1 “[T]his Court is required to review for reasonableness only those
sentences that depart from the range recommended by the statutory guidelines.” People v
Anderson, 322 Mich App 622, 636; 912 NW2d 607 (2018). In contrast, however, a sentence that
falls within the appropriate sentencing guidelines range “is presumptively proportionate and must
be affirmed.” People v Jackson, 320 Mich App 514, 527; 907 NW2d 865 (2017), reversed on
other grounds 504 Mich 929 (2019).

        Defendant argues that we should find that MCL 769.34(10) is no longer valid in light of
People v Lockridge, 498 Mich 358; 870 NW2d 502 (2015), which rendered the sentencing
guidelines advisory. Specifically, defendant argues that the only fair reading of Lockridge and
MCL 769.34(10) would also render that statute invalid, because it imposes a mandatory,
irrebuttable presumption of reasonableness for sentences imposed within the guidelines. Whatever
the merits of that argument might be if we were writing on a blank slate, it is not an option available
to us. This Court already has addressed that issue and held that “Lockridge did not alter or diminish
MCL 769.34(10).” Schrauben, 314 Mich App at 196 n 1. Although there has been some question
regarding the constitutionality of MCL 769.34(10) post-Lockridge,2 this Court’s invariable rule
requires us to follow published opinions under the principle of stare decisis. MCR 7.215(J)(1) (“A


1
    MCL 769.34(10) provides:
                  If a minimum sentence is within the appropriate guidelines sentence range,
         the court of appeals shall affirm that sentence and shall not remand for resentencing
         absent an error in scoring the sentencing guidelines or inaccurate information relied
         upon in determining the defendant’s sentence. A party shall not raise on appeal an
         issue challenging the scoring of the sentencing guidelines or challenging the
         accuracy of information relied upon in determining a sentence that is within the
         appropriate guidelines sentence range unless the party has raised the issue at
         sentencing, in a proper motion for resentencing, or in a proper motion to remand
         filed in the court of appeals.
2
  For example, in People v Ames, 501 Mich 1026; 908 NW2d 303 (2018), our Supreme Court
directed oral argument on the application for leave to appeal in that case to consider whether MCL
769.34(10) has been rendered invalid by Lockridge. After hearing oral argument, our Supreme
Court denied leave to appeal in that case. People v Ames, 504 Mich 899; 929 NW2d 283 (2019).
Nevertheless, our Supreme Court’s decision to deny leave to appeal has no precedential value. See
Nuculovic v Hill, 287 Mich App 58, 68; 783 NW2d 124 (2010); MCR 7.305(H)(3) (“If leave to
appeal is denied after a decision of the Court of Appeals, the Court of Appeals decision becomes
the final adjudication and may be enforced in accordance with its terms.”).


                                                 -2-
panel of the Court of Appeals must follow the rule of law established by a prior published decision
of the Court of Appeals issued on or after November 1, 1990, that has not been reversed or
modified by the Supreme Court, or by a special panel of the Court of Appeals as provided in this
rule.”). Thus, this Court is bound by its published decision in Schrauben, 314 Mich App 181.

       Defendant’s sentence was 36 to 480 months’ imprisonment, which was within his
minimum sentencing guidelines range of 10 to 46 months’ imprisonment. Defendant does not
argue that there was a scoring error or reliance upon inaccurate information in determining his
sentence. Consequently, we must affirm the trial court’s sentence. See MCL 769.34(10);
Schrauben, 314 Mich App at 196.

                                       III. CONCLUSION

       Defendant’s sentence was within the advisory guideline sentencing range.           We are
precluded by statute and stare decisis from reviewing it.

       For the reasons stated in this opinion, defendant’s sentence is affirmed.

                                                            /s/ Brock A. Swartzle
                                                            /s/ Jane E. Markey
                                                            /s/ Jonathan Tukel




                                                -3-